t c memo united_states tax_court charles kadlec and lesley c kadlec petitioners v commissioner of internal revenue respondent docket no filed date lisa j steele for petitioners melanie m garger for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax respondent further determined an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the sole issue remaining for decision is whether petitioners are entitled to a bad_debt deduction of dollar_figure for the taxable_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners resided in acton massachusetts at the time they filed their petition petitioners are the owners of stow laboratories inc sli a closely held massachusetts corporation with its principal_place_of_business in hudson massachusetts sli has been engaged in the manufacturing and sale of electrical equipment since it was incorporated on date mr kadlec is the president and treasurer of sli as well as a director and full-time_employee he own sec_80 percent of sli's stock mrs kadlec is the vice president clerk and a director and she owns the remaining percent of sli's stock from to the date of trial petitioners made capital contributions to sli in the total amount of dollar_figure 2at trial petitioners conceded the addition_to_tax pursuant to sec_6651 for delinquent filing of their federal_income_tax return advances to sli from through yana kadlec mr kadlec's mother made the following advances to sli amount date of note maturity_date interest rate dollar_figure per annum big_number per annum big_number per annum big_number per annum 1petitioners allege that this note is a renewal of the previous three notes from yana kadlec yana kadlec died on date sli never repaid the principal due under any of these notes to yana kadlec or to her heirs or assignees from through sli borrowed various sums from hudson national bank hudson national of hudson massachusetts most of the borrowing was in the form of 90-day demand notes in addition on date sli borrowed dollar_figure from hudson national pursuant to a 3-year collateral note hudson national required mr kadlec to guarantee these notes on date sli’s board_of directors ratified hudson national’s 3-year loan the corporate minutes indicate that hudson national required mr kadlec to personally countersign the borrowing all notes from hudson national were paid in full by date during each of the years through mr kadlec advanced funds to sli to enable it to meet its payroll and current operating_expenses at the end of each year the unpaid balance of the advances was totaled and memorialized in an interest-bearing promissory note between and mr kadlec advanced the following amounts to sli amount date of note maturity_date interest rate dollar_figure per annum dollar_figure per annum dollar_figure per annum dollar_figure per annum dollar_figure per annum the average bank prime rates for the periods at issue were as follows year interest rate per annum per annum per annum per annum per annum mr kadlec's and advances were subordinated to the then-outstanding hudson national 3-year loan executed on date on date at a special meeting of sli’s board_of directors the board ratified mr kadlec’s advance the corporate minutes state that funds needed by sli to continue operations while sli developed new products had become impossible to obtain from banks without mr kadlec’s accompanying personal guarantee in addition at a special meeting on date sli’s board ratified mr kadlec’s advance the corporate minutes indicate that mr kadlec’s advance was necessary because no other sources of funds were available sli has never made any payments of principal or interest to mr kadlec pursuant to these notes from through sli subleased office space to datatrol producing rental income as follows year rental income dollar_figure dollar_figure dollar_figure dollar_figure mr kadlec believed that his advances to sli would be repaid out of profits generated by product sales and from rental income received from datatrol the sublease with datatrol ended in date and sli was unable to find another subtenant until on date at a special meeting of sli’s board_of directors the board declared mr kadlec's promissory notes for through worthless however at the same meeting the board ratified a note dated date to mr kadlec in the amount of dollar_figure for money that sli had borrowed from mr kadlec mr kadlec also made additional advances subsequent to the date meeting these include a dollar_figure advance in an dollar_figure advance in and a dollar_figure advance in sli has made no payments on any of these advances sli was a going concern in and has continued as such through the time of trial petitioners claimed the through advances as short-term_capital_losses on schedule d of their federal_income_tax return sli did not file a u s corporate tax_return form_1120 for the taxable_year and therefore did not report any cancellation_of_indebtedness_income as a result of these alleged canceled debt obligations opinion the only issue for decision is whether petitioners may deduct dollar_figure in as a bad_debt under sec_166 sec_166 allows taxpayers a deduction for any bona_fide debt which becomes worthless in the taxable_year a bona_fide debt is a debt that arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or 3petitioners claimed a short-term_capital_loss deduction on schedule d of their federal_income_tax return alleging that the loans constituted nonbusiness bad_debts sec_166 distinguishes between business and nonbusiness bad_debts if the loss arises from a business debt it may be deducted in full against ordinary_income if the loss arises from a nonbusiness_debt it is treated as a short-term_capital_loss sec_166 d on brief petitioners now argue that the loans were in fact business bad_debts determinable sum of money sec_1_166-1 income_tax regs this is in contrast to a contribution_to_capital or equity_investment which is not considered debt for purposes of sec_166 91_tc_575 sec_1 c income_tax regs respondent determined that mr kadlec’s advances to sli constituted capital contributions as opposed to loans respondent's determination is presumed correct and petitioners bear the burden of proving otherwise rule a 290_us_111 74_tc_476 the characterization of advances to a corporation by a shareholder is a question of fact to be determined from all the facts and circumstances 262_f2d_512 2d cir affg tcmemo_1958_8 63_tc_790 courts have considered the following nonexclusive list of factors in determining whether advances such as those involved in the instant case are loans or equity investments the intent of the parties the identity between creditors and shareholders the extent of participation in management by the holder of the instrument the ability of the corporation to obtain funds from outside sources the thinness of the capital structure in relation to debt the risk involved the formal indicia of the arrangement the relative position of the obligees as to other creditors regarding the payment of interest and principal the voting power of the holder of the instrument the provision of a fixed rate of interest a contingency on the obligation to repay the source of the interest payments the presence or absence of a fixed maturity_date a provision for redemption by the corporation a provision for redemption at the option of the holder and the timing of the advance with reference to the organization of the corporation 398_f2d_694 3d cir fn ref omitted these factors are only aids to be used in determining whether the investment constitutes debt or equity id pincite the touchstone of economic reality is whether an outside lender would have made the payments in the same form and on the same terms 89_tc_816 if the advances were far more speculative than what an outsider would make the payments would be loans in name only id citing fin hay realty co v united_states f 2d pincite in making our determination we recognize that heightened judicial scrutiny is appropriate when shareholders make advances to their closely held corporations as the court_of_appeals for the third circuit noted in fin hay realty co v united_states supra pincite where the corporation is closely held and the same persons occupy both sides of the bargaining table form does not necessarily correspond to the intrinsic economic nature of the transaction for the parties may mold it at their will with no countervailing pull this is particularly so where a shareholder can have the funds he advances to a corporation treated as corporate obligations instead of contributions to capital without affecting his proportionate equity_interest we find that petitioners have failed to carry their burden_of_proof our analysis of the advances at issue under the factors listed above convinces us that these advances were contributions to capital rather than loans formal indicia of the arrangement on brief respondent concedes that mr kadlec's advances possessed the formal indicia of loans the advances were memorialized by promissory notes specifying the payment of a sum certain at a fixed maturity_date with interest and providing mr kadlec with the right to enforce payments however allegedly objective economic indicia of debt such as consistent bookkeeping and consistent financial reporting on balance sheets are little more than additional declarations of intent without accompanying objective economic indicia of debt dixie dairies corp v commissioner t c pincite citing 505_f2d_873 5th cir in the instant case the formal indicia surrounding mr kadlec's advances are overcome by other factors that establish that as a matter of economic reality mr kadlec's advances were capital contributions inability of sli to obtain funds from outside sources in segel v commissioner t c pincite we explained that the focus of this factor is not simply on the ability of a corporation to obtain the funds from outside sources rather the focus is whether an outside lender would have lent the funds on the same or similar terms the record in this case clearly establishes that an independent outside lender would not have made the same advances to sli as did mr kadlec the corporate minutes from a special meeting of sli’s board_of directors on date state that hudson national required mr kadlec to personally countersign the borrowing in addition corporate minutes from meetings of sli’s board_of directors on date and date indicate that advances from mr kadlec were necessary because sli no longer had any outside sources available for borrowing presence of this factor indicates that the advances were contributions to capital the risk involved advances by a shareholder that are placed at the risk of the corporation's business are likely to be considered contributions to capital 308_f2d_39 2d cir remanding 35_tc_268 248_f2d_399 2d cir remanding tcmemo_1956_137 peraino v commissioner tcmemo_1982_ affd without opinion 742_f2d_1437 2d cir petitioners stipulated that mr kadlec anticipated repayment of his advances would come out of the profits from product sales and for the and advances from the rental income generated from the sublease with datatrol thus mr kadlec did not enjoy an expectation of repayment regardless of the success of the business gilbert v commissioner supra pincite this is an additional factor pointing to a finding that the advances constituted contributions to capital rather than loans thin_capitalization a corporation’s debt-to-equity_ratio compares the corporation's total liabilities to its stockholders’ equity development corp of am v commissioner tcmemo_1988_127 examining the debt-to-equity_ratio enables us to determine whether a corporation is so thinly capitalized that a business loss would result in an inability to repay the advance such thin_capitalization would be indicative of a capital_contribution rather than a loan 748_f2d_1365 9th cir revg tcmemo_1983_120 despite numerous judicial opinions on this issue no clear cut set of standards or agreed-upon mathematical formula exists to determine whether or not a corporation is thinly capitalized for federal_income_tax purposes development corp of am v commissioner supra according to petitioners’ expert robert j erickson sli's debt-to-equity ratios for the years ending date through were as follows december debt equity to negative equity negative equity negative equity negative equity we believe that sli’s debt-to-equity ratios for these years coupled with the fact that petitioners’ total capital_contribution since was only dollar_figure indicate that sli was thinly capitalized such thin_capitalization suggests that the advances were equity investments subordination whether the advances have a status equal to or inferior to that of regular corporate creditors is of some importance in determining whether mr kadlec was dealing as a shareholder or as a creditor 375_f2d_36 5th cir nassau lens co v commissioner f 2d pincite in the present case mr kadlec's advances to sli in and were subordinated to the then-outstanding 3-year loan from hudson national that was executed on date this factor indicates that the advances were capital contributions interest payments a bona_fide lender is concerned with interest 336_us_422 ndollar_figure 396_f2d_630 5th cir mr kadlec’s purported debt instruments contained provisions for interest however sli has never paid interest or principal on any of the advances in issue the fact that mr kadlec continued to advance funds despite sli’s failure to make any interest or principal payments due on these advances suggests that mr kadlec made an equity contribution our review of the record convinces us that an outside creditor would not have made the advances in issue to sli 89_tc_816 we conclude that these advances were contributions to capital as opposed to bona_fide debts therefore petitioners are not entitled to a bad_debt deduction for 4we note that even if the advances were loans petitioners would still not be entitled to a bad_debt deduction because they have not proven that the advances became worthless in 60_tc_36 affd in part revd in part and remanded 496_f2d_899 5th cir mr kadlec continued to advance funds to sli which has continued as a going concern where a debtor company continues to operate as a continued accordingly respondent’s determination is sustained decision will be entered for respondent continued going concern courts often have concluded that its debts are not worthless for federal_income_tax purposes 620_f2d_1176 6th cir affg 68_tc_213
